Citation Nr: 1337459	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.

2.  Entitlement to service connection for right nephrectomy due to kidney cancer and left kidney condition.

3.  Entitlement to service connection for right testicle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran provided testimony at a travel board hearing before the undersigned Veterans Law Judge.  At the hearing, it was clarified that, although the Veteran appeared to indicate previously that he was withdrawing his appeal with respect to claims 2 and 3, he in fact wished to proceed with these matters.  Testimony was thus taken on these matters.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability is decided herein whereas the issues of entitlement to service connection for right nephrectomy due to kidney cancer and left kidney condition and service connection for right testicle disability are addressed in the Remand that follows this Decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Audiometric testing in July 2008 and May 2012 has revealed, at worst, Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VII; 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to this claim for a higher initial disability rating have been obtained, to the extent possible.  The RO or VA's Appeals Management Center (AMC) provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Service connection has been established for bilateral hearing loss, effective March 28, 2008.  The RO currently assigned a 10 percent disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, pertaining to hearing impairment.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

During a July 2008 VA examination, the Veteran complained of difficulty hearing in certain rooms and pretending to understand what has been said when he actually does not understand.  He reported needing to use the phone in his right ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 

Hz 500 1000 2000 3000 4000
Right 10 25 35 65
Left 20 35 90 no response given

Pure tone threshold averages were 34 for the right ear and 63 for the left ear.  

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 72 percent in the left ear.  The diagnosis was moderately severe high frequency sensorineural hearing loss in the right ear and severe to profound high frequency sensorineural hearing loss in the left ear.  

These findings correspond to Level II hearing in the right ear and Level V hearing in the left ear, which in turn corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown. 

An August 2008 report from Ear Nose and Throat (ENT) physician J.T.G., M.D., includes an audiogram which the physician reported showed moderate to severe high frequency sensorineural hearing loss in the ears in asymmetric high frequency.  An August 2009 report from ENT physician A. H., M.D., includes an audiogram as well.  Dr. H. noted that the Veteran had advanced bilateral sensorineural hearing loss which is much worse at the higher frequencies but also involves low frequencies.  

In an August 2009 statement, the Veteran reported that his hearing loss was getting worse.  

The Veteran presented for a VA audiology examination in May 2012.  He complained of being unable to hear and understand clearly and having difficulty if there is background noise.  He has difficulty understanding words and has to have a speaker in front of him or to his right side to be able to understand.  He needs the volume on the television un to maximum and has much difficulty on the phone, to the point that he does not really use the phone.  The Veteran's pure tone thresholds, in decibels, were as follows: 

Hz 500 1000 2000 3000 4000
Right 20 20 35 40 65
Left 20 25 55 95 105 

Pure tone threshold averages were 40 for the right ear and 71.25 for the left ear.  

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Use of the CNC test was deemed appropriate in this Veteran.  The diagnosis was sensorineural hearing loss.  The examiner opined that there was a decrease in hearing sensitivity, bilaterally, from the July 2008 VA audiology report, as it now included the diagnosis of tinnitus.  

The findings on this examination correspond to Level I hearing in the right ear and Level II in the left ear, which in turn corresponds to a noncompensable disability rating. 38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Board notes that the Veteran's service-connected tinnitus has been evaluated separately and is not for consideration in evaluating the Veteran's bilateral hearing loss.  38 C.F.R. § 4.14.  Service connection for this disability was assigned in an August 2012 rating decision.  

The Board has considered the Veteran's statements as to the difficulties he experiences as a result of his bilateral hearing loss, and finds his report of difficulty understanding conversation and background noise trouble to be credible.  In sum, he reported functional impairment to include that he had difficulty hearing in certain rooms, with background noise and when people are not right in front of him.  He often pretends to understand what was said when he in fact does not.  He also reported that he has to use the phone in his right ear or that he did not use the phone, and needed to turn the volume up on the television.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Veteran reported during VA examinations that he has difficulty understanding words in certain circumstances.  Thus, information concerning how the Veteran's hearing loss affects his daily functioning was obtained.

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests: a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading or clinically unacceptable results. 

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

While the Veteran has contended that his hearing has deteriorated, none of the audiometric examinations reflects a decrease in his level of hearing acuity to warrant a rating in excess of 10 percent at any time.  Neither the 2008 nor the 2012 VA reports support a rating in excess of 10 percent.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in auditory acuity is shown that would support a higher rating under the schedule.  Accordingly, the Board finds that the preponderance of the evidence is against finding that his bilateral hearing loss has increased in severity to warrant an initial increased rating in excess of 10 percent, or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that an increased evaluation in excess of 10 percent is warranted at any time. 

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected bilateral hearing loss is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reports that he has difficulty hearing and understanding conversations, especially with background noise, and that he must turn up the television and modify his phone use as described.  Such difficulty hearing is contemplated by the schedular criteria for impaired hearing.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, an initial disability rating in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability is denied. 


REMAND

The Board finds that further development is required before the claims of entitlement to service connection for right nephrectomy due to kidney cancer and left kidney condition as well as right testicle disability are adjudicated.  

At his hearing before the undersigned, the Veteran stated that he is seeking service connection for his right nephrectomy due to kidney cancer and left kidney condition as well as his right testicle disability as a result of exposure to jet fuel onboard ship during service.  He testified that the RO mistakenly interpreted his claims as being based on herbicide exposure.  His contentions have yet to be addressed by the Agency of Original Jurisdiction (AOJ).  

The Veteran specifically testified that he was attached to a heavy tech air squadron out of Sanford, Florida that was detached to a carrier on West Coast.  He worked on Vigilante aircraft, built in the early 1960s.  He reported that his ship was the Constellation.  He was sent to school for General Electric J798 engines and related fuel systems.  His job was to work with the 'plumbing' inside of the aircraft.  He reported that this was in the midst of summer in Florida.  It was very hot when he had to perform this duty on ship.  He stated that his unit received from the Secretary of the Navy a Unit Citation for making a run north of Hanoi.  He described routinely getting soaked with JP-4 jet fuel during the course of his duties.  His representative observed that there is a considerable amount of evidence available online suggesting a medical relationship between kidney cancer and exposure to jet fuel.  

The Veteran's DD 214 reflects that he was a jet aircraft servicer trained in power plants and related systems from February 1967 to March 1967.  He had one year and nine months of foreign service, and his medals and citations included the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal and Navy Unit Commendation.  

The Board also notes that a significant amount of medical records were added to the record since the issuance of the SOC in May 2009, to include VA treatment records associated with the Virtual VA record in August 2012.  These should be reviewed by the AOJ prior to Board review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake development it determines to be warranted in view of the Veteran's contentions as set forth above as to the claims of entitlement to service connection for right nephrectomy due to kidney cancer and left kidney condition as well as right testicle disability. 

2.  Then, re-adjudicate the claims on a de novo basis, with consideration of all of the evidence of record, to include that received since the May 2009 SOC.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


